DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 12, 2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8 and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over CN108810199A in view of Ishida et al. (US 2016/0161664) and Su (US 2013/0015482).
	As to claims 1, CN108810199A discloses in figure 2, a liquid crystal display comprising: a liquid crystal layer, comprising a first region 131 and a second region 132; a backlight layer 2 disposed under the liquid crystal layer and formed with a first light 
CN108810199A does not disclose an inner polarizing layer disposed between the backlight layer and the liquid crystal layer, wherein a second light transmission hole corresponding to the first light transmission hole is formed in the inner polarizing layer.  Ishida discloses in figure 7, an inner polarizing layer 26 disposed between the backlight layer 31 and the liquid crystal layer 23, wherein a second light transmission hole 27 corresponding to the first light transmission hole 34 is formed in the inner polarizing layer.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify CN108810199A by providing an inner polarizing layer disposed between the backlight layer and the liquid crystal layer, wherein a second light transmission hole corresponding to the first light transmission hole is formed in the inner polarizing layer as disclosed by Ishida in order to provide polarized light to the first region of the liquid crystal layer without obstructing light from the camera module.
CN108810199A does not disclose that the backlight further comprises an auxiliary polarizing layer on a light emitting side of the light emitting element.  Su 
	As to claim 2, CN108810199A in view of Ishida and Su discloses all of the elements of the claimed invention discussed above regarding claim 1.  CN108810199A further discloses in figure 2, a color filter layer 111 disposed on the liquid crystal layer, wherein the filter layer comprises a colorless region 112 corresponding to the first light transmission hole.
	As to claim 4, CN108810199A in view of Ishida and Su discloses all of the elements of the claimed invention discussed above regarding claim 1.  CN108810199A further discloses in paragraph [0048] that the light emitting element is a color light emitting member.
	As to claim 5, CN108810199A in view of Ishida and Su discloses all of the elements of the claimed invention discussed above regarding claim 1.  CN108810199A further discloses in figure 2, a liquid crystal driving element 122.  CN108810199A further discloses in paragraph [0082] that a liquid crystal 132A1 in the second region has a transparent state driven by the liquid crystal driving element.
As to claim 6, CN108810199A in view of Ishida and Su discloses all of the elements of the claimed invention discussed above regarding claim 5.  CN108810199A further discloses in paragraph [0082] that the liquid crystal 132A1 in the second region has a non-transparent state driven by the liquid crystal driving element, wherein the light transmittance of the liquid crystal in the non-transparent state is smaller than that of the liquid crystal in the transparent state.
	As to claim 7, CN108810199A in view of Ishida and Su discloses all of the elements of the claimed invention discussed above regarding claim 1.  CN108810199A further discloses in paragraphs [0056] and [0057] that the backlight 3 is turned on and off, which inherently requires a backlight driving element.
	As to claim 8, CN108810199A in view of Ishida and Su discloses all of the elements of the claimed invention discussed above regarding claim 1.  CN108810199A further discloses in paragraph [0056] that the liquid crystal panel and the backlight are operated such that the picture displayed in the first region is synchronized with the picture displayed in the second region.  This inherently requires the liquid crystal driving element to be connected to and in communication with a backlight driving element.
	As to claim 11, CN108810199A in view of Ishida and Su discloses all of the elements of the claimed invention discussed above regarding claim 1.  CN108810199A further discloses in paragraph [0067] that the backlight 3 comprises point sources such as mini light emitting diodes.
As to claim 12, CN108810199A in view of Ishida and Su discloses all of the elements of the claimed invention discussed above regarding claim 1.  Su further discloses in figure 4, a light gathering element 108 which is a micro-lens array.
As to claim 13, CN108810199A in view of Ishida and Su discloses all of the elements of the claimed invention discussed above regarding claim 1.  CN108810199A further discloses in figure 2 that the backlight 3 is located in the first light transmission hole 20.
	As to claim 14, CN108810199A in view of Ishida and Su discloses all of the elements of the claimed invention discussed above regarding claim 1.  CN108810199A further discloses in paragraph [0051], emitting light from the backlight layer 2 to display in the first region.  CN108810199A further discloses in paragraph [0052], emitting light from the backlight 3 to display in the second region.
	As to claim 15, CN108810199A in view of Ishida and Su discloses all of the elements of the claimed invention discussed above regarding claim 14.  CN108810199A further discloses in paragraph [0052], driving liquid crystal in the second region to be rotated to a light transmitting state and changing a polarization angle of the light emitted from the backlight 3, to display in the second region.
	As to claim 16, CN108810199A in view of Ishida and Su discloses all of the elements of the claimed invention discussed above regarding claim 14.  CN108810199A further in paragraph [0056], communicating between a liquid crystal driving element of the liquid crystal display and a backlight driving element of the backlight, such that images displayed in the first region and the second region are synchronized.
	As to claim 17, CN108810199A in view of Ishida and Su discloses all of the elements of the claimed invention discussed above regarding claim 14.  CN108810199A further discloses in paragraph [0057], emitting light from the backlight 
	As to claim 18, CN108810199A in view of Ishida and Su discloses all of the elements of the claimed invention discussed above regarding claim 14.  Furthermore, the display of CN108810199A would inherently have a screen off mode where the backlight layer and the backlight are turned off and the liquid crystal in the second region is driven into a light shielding state.
	As to claim 19, CN108810199A in view of Ishida and Su discloses all of the elements of the claimed invention discussed above regarding claim 14.  CN108810199A further discloses in paragraphs [0049] and [0050], emitting red, green and blue light from the backlight in a preset order (field sequential display); and in target pixels in the second region, driving liquid crystal corresponding to the red, green and blue sub-pixels to be rotated to a light transmitting state; wherein in one frame (period), each red, green and blue light source sequentially receives a luminance signal for 1/3 of the frame, with one frame being less than a shortest period that human eyes can recognize, and wherein each red, green and blue sub-pixel sequentially receives a driving signal from the liquid crystal driving means for 1/3 of the frame to drive the liquid crystal to be rotated to the light transmitting state.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over CN108810199A in view of Ishida et al. (US 2016/0161664) and Su (US 2013/0015482) as applied to claim 1 above, and further in view of CN108469704A.
.
Response to Arguments
Applicant's arguments filed April 25, 2021 have been fully considered but they are not persuasive.  Applicant argues that the preset area 101A of CN108810199A performs display with high frequency sequential light emission from the light sources and does not require polarized light because the preset area includes a scattering layer instead of any liquid crystal layer.  However, applicant is incorrect in arguing that the preset area 101A does not include any liquid crystal.  According to figures 4 and 5 and paragraphs [0041]-[0042], the scattering layer 132 provided in the preset area 101A includes liquid crystal molecules 132A1.  Furthermore, in order for the preset area to form an image in the non-transparent state, the liquid crystal molecules would have to spatially modulate the high frequency sequential light emission from the light sources.  .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Chung whose telephone number is (571)272-2288.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571)272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/DAVID Y CHUNG/Examiner, Art Unit 2871           

/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871